Citation Nr: 0323602	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  94-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including a chronic herniated nucleus pulposus.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an effective date earlier than December 
15, 1997, for the assignment of the 40 percent rating for the 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from August 1967 to 
December 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In June 2002, the Board 
denied the claims of the veteran, who appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
January 2003, the CAVC vacated the Board's decision and 
remanded for additional adjudication.  This remand is part of 
the Board's response to the CAVC's mandate.

Appellate consideration is deferred to REMAND this case for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claims on appeal.  See also 38 C.F.R. 
§ 3.159. 

2.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers since 
July 1998.  Request his authorization to 
release any identified private medical 
records.  Attempt to obtain copies of any 
treatment records identified, as 
authorized by the veteran.  

3.  Request, from the Social Security 
Administration (SSA) any medical records 
reflecting reassessment of the veteran 
since SSA were last associated with the 
claims file in October 1995.  Once 
obtained, permanently associate all 
documents with the claims folder.

4.  Arrange an examination of the veteran 
to determine the current nature and 
extent of his service-connected lumbar 
spine disability.  Ensure that the 
veteran's claims folder is made available 
to the examiner in conjunction with the 
examination.  Any tests or procedures 
deemed necessary (including x-rays) 
should be conducted.  

5.  Thereafter, re-adjudicate the issues 
on appeal.  If any or all of the benefits 
sought on appeal remains denied, provide 
the veteran and any representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in May 
1998 (concerning the claims relating to 
service connection for the cervical spine 
disability and the rating assigned for 
the low back disability) and the 
statement of the case issued in March 
1999 (concerning the earlier effective 
date claim).  Specifically regarding the 
rating assigned for the veteran's low 
back disability, the SSOC should also 
discuss the recent amendment to the 
rating code pertaining to disabilities of 
the spine (which will be effective 
September 26, 2003).  See 68 FR 51454-
51458 (August 27, 2003).  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


